       Case: 1:19-cr-00368-PAG Doc #: 13 Filed: 03/19/20 1 of 2. PageID #: 85




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                            )   CASE NO.1:19 CR 368
                                                     )
                               Plaintiff,            )   JUDGE PATRICIA GAUGHAN
                                                     )
v.                                                   )
                                                     )
BRITTNEY N. McTIER                                   )   DEFENDANT’S MOTION
                                                     )   TO CONTINUE TRIAL
                               Defendant.            )

       Now comes the Defendant, Brittney N. McTier, by and through undersigned counsel,

Daniel W. Taylor, and hereby respectfully requests a continuance of trial scheduled in regards to

this matter on March 30, 2020.

       In recognition of the contents of General Order No. 2020-05 of United States District

Court, Northern District of Ohio, and in in the interest of justice it is not advisable or necessary

to conduct a Jury Trial at this time.

                                                     Respectfully submitted,

                                                     /s/ Daniel W. Taylor______________
                                                     DANIEL W. TAYLOR - #0020978
                                                     The IMG Center
                                                     1360 East 9th Street, Suite 910
                                                     Cleveland, Ohio 44114
                                                     216-241-1400

                                                     Attorney for Defendant
                                                     Brittney N. McTier
       Case: 1:19-cr-00368-PAG Doc #: 13 Filed: 03/19/20 2 of 2. PageID #: 86



                                 CERTIFICATE OF SERVICE

        A copy of the foregoing has been sent to all parties via electronic mail through the United
States District Court – Northern District of Ohio upon

Scott C. Zarzycki, Esq.
Assistant U.S. Attorney
Office of the U.S. Attorney
801 West Superior Ave., Suite 400
Cleveland, Ohio 44113

Attorney for Plaintiff

                                                     /s/ Daniel W. Taylor______________
                                                     DANIEL W. TAYLOR - #0020978

                                                     Attorney for Defendant
                                                     Brittney N. McTier




                                                2
